Citation Nr: 1629852	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating greater than 60 percent, from July 21, 2011, for residuals of bilateral spontaneous pneumothorax (lung collapse).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2014, relevant to the current appeal, the Board granted entitlement to an evaluation of 60 percent disabling for residuals of bilateral spontaneous pneumothorax, effective July 22, 2009.

The Veteran appealed the February 2014 Board decision.  An August 2014 Order from the United States Court of Appeals for Veterans Claims (Court) granted an August 2014 Joint Motion for partial Remand (JMR) vacating and remanding only the portion of the Board's February 2014 decision that denied a rating in excess of 60 percent for residuals of bilateral spontaneous pneumothorax for the period beginning July 21, 2011.  The August 2014 JMR only remanded the rating as of July 21, 2011 insofar as to address the private medical evidence, to include affording the Veteran a new VA examination if warranted.  

Thereafter, in February 2015 the Board remanded the above issue for further development consistent with the terms of the JMR.


FINDING OF FACT

The Veteran's respiratory disability is treated with outpatient oxygen therapy, and his medical records include FEV-1 results of less than 40 percent.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for residuals of bilateral spontaneous pneumothorax are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6843 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 60 percent disabling, from July 21, 2011, for residuals of bilateral spontaneous pneumothorax.  The Veteran is currently evaluated pursuant to Diagnostic Code 6843.  38 C.F.R. § 4.97.

Diagnostic Code 6843 provides a 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604, and 6843.

Note (2) under the General Rating Formula for Restrictive Lung Disease also provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).

In a private pulmonary evaluation report, dated in July 2011, the Veteran had a oxygent saturation of 96 percent on room air.  FVC was measured as 62 percent of predicted and FEV1 was measured as 36 percent of predicted.  These results, however, were not noted to be post bronchodilator.  The PFTs were noted reveal severe disease.  The provider reported that the Veteran's lung disease was likely multifactorial and that each component could not be separated.  The provider reported that the Veteran had a 100 percent impairment of the whole person per VA standards.

A DLCO was not performed with this testing.  However, in a subsequent statement by the provider, dated in December 2014, it was noted that a DLCO was ordered by the pulmonary technologist was unable to perform that aspect of the PFT.  The provider noted that from a medical standpoint the technical nature of the DLCO requires the patient to inhale the labeled gas solution, and then exhaled the same such that a percentage analysis can be completed.  Occasionally patients are encountered with such severe lung disease that a valid DLCO component cannot be determined.  The Veteran was noted to be such a patient.  

In August 2011 the Veteran underwent pulmonary function testing at VA.  After administration of a bronchodilator, the FVC was reported as 74 percent of predicted, FEV1 was 44 percent of predicted, and the FEV1/FVC was 45 percent.  DLCO(SB) was reported as 59 percent of predicted.

In September 2013 the Veteran was noted to be on oxygen.  In December 2014 the Veteran was not noted to be on oxygen and to have an oxygen saturation of 96 percent.  

In May 2015 the Veteran was noted to use oxygen as needed.  Spirometry results from September 2014 were noted to reveal FVC of 75 percent of predicted, FEV1 of 39 percent predicted, and FEV1/FVC of 73 percent.  There was significant improvement in the FEV1 to 48 percent of predicted.   

In June 2015 the Veteran was noted to be on home oxygen at 2 liters as needed.  PFT was noted to reveal FVC of 66 percent predicted, FEV1 of 40 percent predicted, and FEV1/FVC of 44 percent.  After bronchodilators the FEV1 improved to 45 percent of predicted.  The FVC was noted to increase by 11 percent.  


The Veteran underwent a private PFT in June 2015.  The post bronchodilator results were reported as an FVC of 74 percent of predicted, FEV1 of 45 percent of predicted, and an FEV1/FVC of 60 percent.  DLCO was noted to be 52 percent of predicted.

The Veteran was afforded a VA medical examination in December 2015.  The Veteran was reported to be diagnosed with COPD.  The Veteran's disability required the use of inhalational bronchodilators and anti-inflammatory medication.  He needed bronchodilators daily.  The examiner noted that the Veteran's disability did require outpatient oxygen therapy but did not require continuous outpatient oxygen therapy.  

The 2015 examiner noted that the Veteran's COPD was likely not related to his time in service and most likely related to his chronic cigarette use.  In its February 2014 decision, the Board concluded that the effects of the Veteran's various service-connected and nonservice-connected respiratory disabilities could not be separated from each other.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Veteran's symptoms may not be parsed between the Veteran's service connected disability and his non-service connected disability.  

Entitlement to an evaluation of 100 percent disabling is warranted for the entire period on appeal.  During the period on appeal the Veteran has been noted to be on oxygen and on home oxygen as needed.  Although the 2015 VA examiner stated that the Veteran is not on continuous oxygen therapy, the applicable rating criteria do not include the word "continuous."  The regulation simply states "requires outpatient oxygen therapy."  In addition, several of the Veteran's FEV1's during the period on appeal have been less than 40 percent of predicted.  For these reasons, an evaluation of 100 percent disabling is warranted.  

The Veteran's respiratory disability is his sole compensable service-connected disability, and there is no additional service-connected disability which would serve to support an award an additional 60 percent separate and distinct from his respiratory disability so as to potentially provide a basis for entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).  Likewise, the issue of special monthly compensation based on the need of aid and attendance of another person has not been raised by the record in connection with his service-connected disabilities.


ORDER

An evaluation of 100 percent, from July 21, 2011, for residuals of bilateral spontaneous pneumothorax (lung collapse), is granted.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


